Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20190286629 to Song teaches the steps of: (a) a transaction server, if one or more requests for registering one or more transactions are acquired, confirming storage space of an n-th distributed ledger to register one or more current blocks, corresponding to the transactions, in the n-th distributed ledger which is in an active state; and (b) the transaction server, if the storage space is determined as satisfying at least one preset condition, generating at least one representative block by referring to the transactions in the current blocks registered in the n-th distributed ledger, creating an (n+1)-th distributed ledger whose genesis block is the representative block, and registering one or more next blocks, which are requested for registration after the representative block is registered, in the (n+1)-th distributed ledger. In addition, United States Patent Application No. 20200379980 to Seo teaches receiving a request for processing a first individual transaction from a client terminal, generating a batch transaction by aggregating a plurality of individual transactions including the first individual transaction, processing the generated batch transaction via a blockchain network, such that a status record associated with the batch transaction is recorded in the blockchain, and providing the client terminal with an identifier of the batch transaction and index information on the first individual transaction, wherein the status record associated with the batch transaction includes a first status record associated with the first individual transaction, and wherein the index information on the first individual transaction is determined based on a location of the first status record in the status record. In addition, United States Patent Application No. US 20200042497 to Pillai teaches using a distributed ledger to control searching for information stored in a distributed storage system. The system comprises at least one apparatus, the system comprising: identifier storing means for causing, at least in part, an identifier to be stored in the distributed ledger, the identifier enabling a determination of where at least a portion of the information is stored in the distributed storage system in dependence on finding the identifier in the distributed ledger.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, the storage information comprising a location of the transaction request stored in the request stream; storing the storage information of the transaction request in an index of an index stream by the computing system; and storing authentication storage information of a transaction corresponding to the transaction request in a storage element of a storage stream by the computing system, the authentication storage information of the transaction corresponding to the transaction request comprising authentication information of the transaction included in the transaction request, the storage element corresponding to the index, the index stream being associated with but different from the storage stream.
Claims 2-13 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 14 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 15, 17, and 21 are dependent on claim 14 and contain allowable subject matter for the same reasons stated above. In addition, claim 18 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 19 and 22 are dependent on claim 18 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619